Bartol, J.,
delivered the opinion of this Court:
This was an appeal from a, judgment at law: this Court reversed the judgment of the Circuit Court, and sent hack the case on procedendo. We are now called on to decide whether upon the judgment of reversal in the Court of Appeals, the party in whose favor such judgment was rendered is entitled to recover the Costs in both Courts. In the decision pronounced in the case of Doub vs. Mason & Wife, 5 Md. Rep., 612, Appendix, it was, said: “In all appeals from judgments at law, the. reversal or affirmance thereof always carries the costs in both Courts.” The 41st sec. of Article 29, of the Code, according to our construction of its language, makes the same provision. We are therefore of opinion, that upon the judgment of reversal in this case, the appellant is entitled to recover his costs incurred both in the Circuit Court and in the Court of Appeals, and to have execution therefor.

Judgment reversed.